Citation Nr: 1619179	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  13-06 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was subsequently transferred to the RO in Portland, Oregon.

In his February 2013 substantive appeal, the Veteran requested a hearing in Washington, DC.  However, in April 2016 correspondence, the Veteran indicated that he wished to withdraw his request for a hearing.  The Board therefore deems the request for a Board hearing to be withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into account those electronic records.  

The issues of entitlement to service connection sinusitis and the underlying claim of entitlement to service connection for a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2008 rating decision, the Portland RO previously considered and denied service connection for a low back disorder.

2.  The Veteran was notified of the April 2008 rating decision and of his appellate rights, but he did not appeal that determination.  There was also no evidence received within one year of that determination.

3.  The evidence received since the April 2008 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder. 


CONCLUSIONS OF LAW

1.  The April 2008 rating decision, which denied service connection for a low back disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2015). 

2.  The evidence received subsequent to the April 2008 rating decision is new and material, and the claim for service connection for a low back disorder is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that the Veteran's claim of service connection for a low back disorder was previously considered and denied by the Portland RO in a rating decision dated in April 2008.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103.

In January 2010, the Veteran requested that his claim of service connection for a low back disorder be reopened. 

The evidence of record at the time of the April 2008 rating decision included the Veteran's service and VA treatment records as well as his statement that his low back disorder was a result of an automobile accident during his active duty service.  In the April 2008 rating decision, the RO found that the Veteran had not established an injury in service or a nexus between any such injury and a current disability.

The evidence associated with the claims file subsequent to the April 2008 rating decision includes additional VA treatment records and the Veteran's statement that his low back disorder might also be the result of injuries sustained in a football game during his active duty service.  This is new evidence, in that it was not previously of record and is not cumulative or redundant of the evidence already considered.  

With regard to whether the evidence is material, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Veteran's statement reflects an injury in service that was not previously considered in the April 2008 rating decision; as such, it relates to an unestablished fact necessary to substantiate the claim.  Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for a low back disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is reopened, and to this extent only, the appeal is granted.  


REMAND

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.

With regard to the claim of service connection for a low back disorder, the record contains evidence of a current disability.  The Veteran's service treatment records note a complaint of low back pain and the Veteran has also provided his account of injuries from an automobile accident and a football game in service.  Because the Board finds that the McLendon factors are met, a remand is warranted to provide a VA examination of the Veteran's back.

The McLendon factors are also met with respect to the Veteran's claim of service connection for sinusitis.  The Veteran's service treatment records note a diagnosis of pansinusitis and the Veteran's lay statements, as well as subsequent treatment records, reflect persistent and recurrent symptoms, including a December 2005 diagnosis of possible sinusitis, a July 2007 note of sinus congestion, and an April 2013 note of sinus drainage.  Additionally, the Veteran has stated that his sinus problems have continued since service and may be related to "[v]olcanic dus[t]" and dirt used "on the snow and during spring breakup" while he was stationed in Alaska.  For these reasons, the Board finds that a remand is also warranted to provide a VA examination of the Veteran's sinuses.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records (particularly the November 1966 report of low back pain), post-service medical records, the August 2005 VA examination, and lay statements.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current low back disorder that is related to his military service, including an injury sustained therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the appellant's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any sinus disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records (particularly the December 1968 X-ray showing pansinusitis), post-service medical records, and lay statements.

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current sinus disorder that is related to his military service, including exposure to volcanic dust and dirt during service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


